Citation Nr: 0116975	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  97-32 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for puffy gums.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992, including service in support of the Persian 
Gulf War in Southwest Asia from September 1990 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for puffy gums.  She subsequently 
perfected a timely appeal regarding that decision.

The record reflects that this case has previously come before 
the Board on appeal.  In September 1999, the Board denied 
claims of entitlement to service connection for a perineal 
lump; increased frequency of illness; athlete's foot or an 
athlete's foot-like condition; and numbness of the fingers as 
not well grounded.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
The veteran and her representative are hereby advised that 
such claim may be readjudicated in accordance with the VCAA.  
Therefore, this matter is referred to the RO for appropriate 
action.

In September 1999, the Board also remanded the veteran's 
claim of entitlement to service connection for puffy gums to 
the RO for additional evidentiary development.  The requested 
development was completed, and the veteran's claims folder 
was subsequently returned to the Board.  See Stegall v. West, 
11 Vet. App. 268 (1998) (The Board is obligated by law to 
ensure that the RO complies with its directives).  


FINDINGS OF FACT

1.  The veteran served in support of the Persian Gulf War 
era, and was discharged from active duty in February 1992 
after more than 90 days of active service.

2.  The veteran was not provided with a complete dental 
examination and appropriate dental treatment prior to 
discharge.

3.  The veteran was provided with a written explanation as to 
her rights regarding VA outpatient treatment prior to her 
discharge; her receipt of this explanation was acknowledged 
by signature in January 1992.

4.  The veteran filed an informal claim of entitlement to 
service connection for puffy gums in October 1996.

5.  The preponderance of the competent and probative evidence 
is against finding that the veteran has a compensable dental 
condition, or a dental condition due to trauma in service.


CONCLUSIONS OF LAW

1.  Service connection for puffy gums for compensation 
purposes is not warranted.  38 C.F.R. § 4.149 (1998); 38 
C.F.R. § 3.381 (2000).

2.  Service connection for puffy gums for the purpose of 
receiving VA outpatient treatment is not warranted.  38 
U.S.C.A. § 1712(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 17.161 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the veteran in the present case has perfected an 
appeal as to a claim for service connection for puffy gums, 
the Court has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).  Thus, in the current case, adjudication of the 
veteran's claim for service connection for puffy gums must 
also include consideration of service connection for this 
disorder for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 
440 (1992) (en banc) holing that the Board is required to 
consider a veteran's claim under all applicable provisions of 
law and regulation whether or not the claimant specifically 
raises the applicable provision]; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Factual Background

The veteran's service dental records are negative for any 
complaints or treatment for puffy gums.  Her dental records 
show that she received regular cleaning and prophylactic 
treatment on her teeth during service.  A report of general 
medical examination conducted at separation is negative for 
any complaints or findings related to her gums.  According to 
her DD 214, Certificate of Discharge from Active Duty, the 
veteran was not provided with a complete dental examination 
and all appropriate dental service and treatment within 90 
days prior to separation.

In a statement submitted in October 1996, the veteran 
indicated that she was seeking service connection for puffy 
gums.  In support of her claim, she submitted a statement 
from a private dentist, who reported that he had treated the 
veteran in February 1996 and August 1996.  The dentist 
reported that he had found generalized gingivitis with 
average pocket depths of three millimeters.  He recommended 
that the veteran be seen by VA for a "complete gingival 
analysis".

In December 1996, the veteran underwent a Persian Gulf 
Registry examination.  She reported that she was experiencing 
puffiness in her gums, and that the approximate date of onset 
of that disorder was December 1995.  The VA examiner noted 
that she had fair to good dentition, and no gross gingival 
inflammation.

In January 1997, the veteran was provided with a VA dental 
examination.  Upon examination, the VA dentist found that her 
oral hygiene was good, with no areas of bone loss and no 
significant findings in the hard/soft tissues.  No active 
caries or periodontal disease was found, but a heavy coffee 
stain was observed on the veteran's teeth.  The VA dentist 
noted that there were areas of minimal hyperplasia in the 
interproximal papillae of the upper/lower anterior region.

During a personal hearing conducted in February 1998, the 
veteran testified that she was experiencing puffiness in her 
gums, but that dentists have been unable to find the cause.  
She stated that the puffiness began two years after her 
discharge from service.

As noted above, this case was remanded by the Board in 
September 1999 for additional evidentiary development.  
Specifically, the Board instructed the RO to identify whether 
or not the veteran had been provided with a written 
explanation of the provisions of 38 U.S.C.A. § 1712, 
regarding her entitlement to VA dental treatment, at the time 
of her separation from service.

In February 2001, the RO determined that a DA Form 664, 
Service Member's Statement Concerning Compensation from the 
Veterans Administration, was associated with the claims 
folder.  This document, which explained that an application 
for VA outpatient dental treatment must be made within 90 
days of discharge or release, was signed by the veteran in 
January 1992.

In an Appellant's Brief dated in June 2001, the veteran's 
accredited representative acknowledged that the RO had 
located a copy of the veteran's DA Form 664, as was required 
by the Board's remand.  



Analysis

Preliminary Matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. § 5103).  The Act 
also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. § 5103A).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the veteran was advised, by virtue of 
the Statement of the Case issued during the pendency of this 
appeal, of what the evidence must show in order to 
substantiate her claim.  Accordingly, the Board believes that 
VA has no outstanding duty to inform the veteran or her 
representative that any additional information or evidence is 
needed to substantiate her claims.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the claim.  The 
veteran was provided with a VA dental examination in January 
1997, and neither the veteran nor her representative has 
alluded to any additional records that have not been obtained 
and which would be pertinent to the present claim.  Therefore 
the Board finds that all facts that are relevant to this 
issue have been properly developed and that no further action 
is required in order to comply with VA's duty to assist.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).

Because the RO has not had the opportunity to adjudicate the 
veteran's claim pursuant to the new legislation, the Board 
has considered the applicability of Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  In Bernard, the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107; Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).  The 
Board therefore finds that no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Discussion

In general, applicable law and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
Service connection may also be granted for any disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Prior to June 8, 1999, VA's Schedule for Rating Disabilities 
provided that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis are not disabling 
conditions, and may be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of 38 C.F.R. § 17.120 or § 17.123. 38 C.F.R. § 
4.149 (1998).

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed; those 
provisions were added to 38 C.F.R. § 3.381, which now notes 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161. 

Because the purpose of this amendment was to merely to 
clarify the requirements for service connection of dental 
conditions and the circumstances in which VA would consider 
certain dental conditions service-connected for treatment 
purposes, the Board finds that the changes in the regulations 
pertaining to dental claims were not substantive in the 
context of this claim and therefore a consideration of the 
former and revised regulations is not required pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  See 64 
Fed. Reg. 30393.

In this case, the Board finds that there is no basis for 
granting compensation for the veteran's claimed puffy gums.  
As discussed in detail above, no dental disorder other than 
gingivitis has been shown by the evidence of record.  As 
gingivitis is not a disabling condition for which service 
connection may be granted for compensation purposes, and 
because no other dental condition was shown during or after 
service, the Board must concluded that the preponderance of 
the evidence is against granting service connection for 
compensation purposes.  See 38 C.F.R. § 4.149 (1998); 38 
C.F.R. § 3.381 (2000).  See also 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 (VA to compensate any Persian Gulf veteran 
suffering from certain chronic disability resulting from an 
undiagnosed illness; claim fails [under this provision] if 
the evidence shows "chronic disability" attributed to a 
known clinical diagnosis).

As alluded to above, a veteran can be entitled to VA 
outpatient dental treatment if he qualifies under one of the 
categories outlined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 
17.161.  For example, a veteran will be eligible for Class I 
VA outpatient treatment if he or she has an adjudicated 
compensable service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  However, in this case, 
as noted above, the evidence does not show that the veteran 
has a service-connected compensable dental disorder.  
Instead, the competent evidence demonstrates that her only 
dental disability is gingivitis, which is not a disability 
for which service connection can be granted.  See 38 C.F.R. 
§ 4.149 (1998); 38 C.F.R. § 3.381 (2000).  Therefore, the 
Board finds that the preponderance of the evidence is against 
granting entitlement to Class I VA outpatient treatment.

Class II outpatient dental treatment may be provided for 
persons with a service-connected noncompensable dental 
condition or disability shown to have been existing at the 
time of discharge or release after September 30, 1981, as 
reasonably necessary for the one-time correction of the 
disorder if they meet the following requirements: (1) service 
during the Persian Gulf War era and released under conditions 
other than dishonorable with not less than 90 days of active 
service or active service during any other period of not less 
than 180 days, (2) submitted an application for treatment 
within 90 days of discharge or release, (3) when the 
certificate of discharge or release does not certify that the 
veteran was provided a complete dental examination and all 
appropriate treatment within the 90 day period immediately 
before discharge or release, and (4) when VA dental 
examination is completed within 6 months after discharge or 
release unless delayed through no fault of the veteran.  See 
38 C.F.R. § 17.161(b).

In this case, the veteran did serve in the Persian Gulf War 
era and was released under honorable conditions with more 
than 90 days of active service.  In addition, the veteran's 
DD 214 does not certify that she was given a complete dental 
examination and all appropriate treatment within the 90 day 
period immediately before discharge or release.  Thus, the 
Board finds that she meets both the first and third 
requirements for obtaining Class II VA outpatient dental 
treatment.  However, the veteran did not raise her claim for 
service connection for a dental disorder until October 1996, 
over four years following her release from active duty.  
Because the veteran did file her claim within 90 days of her  
release from active service, as required under the provisions 
of 38 U.S.C.A. § 1712, and because she was notified of this 
time limit as demonstrated by the signed DA Form 664 
presently of record, the Board finds that she is not eligible 
for Class II outpatient dental treatment.  See 38 C.F.R. § 
17.161(b); see also Mays v. Brown, 5 Vet. App. 302, 306 
(1993) [holding that if there is no certification of record 
showing that veteran was given a written explanation of the 
eligibility requirements for VA outpatient dental treatment 
prior to discharge or release, the 90-day time limit is not 
considered to have begun].

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c) . For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997).  In essence, 
the significance of a finding that a noncompensable service- 
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.

The Board finds that there is no evidence that the veteran 
sustained any trauma to the face or mouth during service.  
Rather, the evidence clearly shows that the veteran's dental 
condition has been diagnosed as gingivitis.  Although the 
Board is aware that the veteran was afforded dental treatment 
on several occasions in service, this fact alone does not 
provide a basis on which to grant her claim for outpatient 
treatment.  As set forth above, "service trauma" does not 
include the intended effects of therapy or restorative dental 
care and treatment provided during the veteran's military 
service.  VA O.G.C. Prec. Op. No. 5-97.  Because the record 
demonstrates that the veteran does not have a service-
connected noncompensable dental condition determined to be 
the result of service trauma, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to Class II(a) VA outpatient dental treatment.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  Pursuant to 38 U.S.C.A. § 101(32) and C.F.R. 
§ 3.1(y), the term "former prisoner of war" means a person 
who, while serving in the active military, naval or air 
service, was forcibly detained or interned in line of duty by 
an enemy Government or its agents, or a hostile force, during 
a period of war.  In this case, the veteran's DD Form 214 
does not reflect that she was a prisoner of war, nor does the 
veteran advance such an argument.  Thus, she does not meet 
the criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

In addition, the veteran does not allege, nor does the 
evidence suggest, that she meets any of the other categories 
of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. 
§ 17.161.  For example, there is no indication that she has a 
dental condition clinically determined to be complicating a 
medical condition currently being treated by VA or that she 
is a Chapter 31 vocational rehabilitation trainee.  Thus, in 
light of the foregoing, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to outpatient treatment on these bases. 

In summary, the Board finds that the preponderance of the 
competent and probative is against the veteran's claims of 
entitlement to service connection for puffy gums for 
compensation purposes, and entitlement to service connection 
for puffy gums for the purpose of establishing eligibility 
for outpatient dental treatment.  The benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to service connection for puffy gums is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals


 

